Order entered December 20, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01118-CV

            LV HIGHLAND CREDIT FEEDER FUND LLC, ET AL., Appellants

                                                  V.

            HIGHLAND CREDIT STRATEGIES FUND, LP, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-08521

                                             ORDER
       We GRANT appellants’ December 18, 2013 unopposed second motion for an extension

of time to file a brief. Appellants shall file their brief on or before January 15, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE